1093-/?
                                ELECTRONIC RECORD




COA #      05-12-01018-CR                        OFFENSE:        OTH FEL


           Shockley, Stephen Coleman v. The
STYLE:     state of Texas                        COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    366th Judicial District Court


DATE: 7/30/2014                  Publish: YES    TC CASE #:      366-82727-09




                           IN THE COURT OF CRIMINAL APPEALS


          Shockley, Stephen Coleman v. The
STYLE:    State of Texas                              CCA#:
                                                                        1033- W
          PROSE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         t&USfh                                       JUDGE:

DATE:        U
           OtlN' 2017                                 SIGNED:                            PC:

JUDGE:       UA Us
                4aAaJ*—                               PUBLISH:                           DNP:




                                                               PAD     Se                 MOTION FOR

                                                   REHEARING IN  CCA IS:      </<S-*Ot'ec/
                                                   JUDGE:      PC              /=±6, ^<r
                                                                                       -A-
                                                                                           3&A4-


                                                                             ELECTRONIC RECORD
                                                                             FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/26/2015                 a0                                COA No. 05-12-01018-CR
Shockley, Stephen Coleman                            82727-09           PD-1093-14

Pursuant to Rule 69.4(a) T.R.A.P^th£free.oMMs'feturned to the court ofappeals.
                                      ^®^                                 Abel Acosta, Clerk
                             5TH COURT OF APPEALS CLERK
                             LISA MATZ
                             600 COMMERCE, 2ND FLOOR
                             DALLAS, TX 75202
                             * DELIVERED VIA E-MAIL *